DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over RAJURKAR et al (US 20170086210 A1) in view of ADJAKPLE et al (US 2020/0267753)
Regarding claim 1, RAJURKAR discloses a method comprising:
 establishing a communication link using a terminal configured for communicating with a plurality of radio access technologies (RATs) (RAJURKAR: Fig. 3, ¶45-46, a communication is performed over a communication link between a terminal and a plurality of RATs); 
determining a priority for network traffic associated with the terminal based, at least in part, on delay sensitivity associated with the network traffic (RAJURKAR: Fig. 3, ¶47-48, based on the latency sensitivity, a priority for the network traffic communicated in a communication session); 
classifying the plurality of RATs based on suitability for carrying the network traffic having the determined priority (RAJURKAR: ¶50, a classification of the RATs based on which RAT is better for higher priority subscription and which is for lower priority subscription); transmitting and receiving the network traffic using the RAT most suitable for carrying the network traffic and available to the terminal (RAJURKAR: Fig. 3, ¶2, ¶66, most suitable RAT is used what is available based on the IRAT); and 
monitoring the RATS available to the terminal to dynamically detect if a more suitable RAT becomes available for carrying the network traffic (RAJURKAR: Fig. 3 and Fig. 4, ¶30, ¶19, monitoring the RATs’ system information and quality for dynamically determining suitability).
RAJURKAR remains silent regarding priority is for at least one type of packet flow within the network traffic.
However, ADJAKPLE et al (US 2020/0267753) discloses priority is for at least one type of packet flow within the network traffic (ADJAKPLE: ¶155, ¶157, priority is for packet flow of the network traffic).
A person of ordinary skill in the art working with the invention of RAJURKAR would have been motivated to use the teachings of ADJAKPLE as it enables to the system to meet diverse and conflicting service requirements in terms of latency, data rates, mobility, device density, reliability, user equipment (UE) battery life, network energy consumption, etc. In light of these diverse and conflicting service requirements that the next generation international mobile telecommunication system supports, 3GPP has identified a set of system architecture requirements. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of RAJURKAR with teachings of ADJAKPLE in order to improve coverage.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over RAJURKAR modified by ADJAKPLE as applied to claim 1 above, further in view of BEALES et al (US 20190208457 A1) .

Regarding claim 2, RAJURKAR modified by ADJAKPLE discloses method of claim 1, wherein the RATs include wireless networks (RAJURKAR: ¶22, wireless network)
RAJURKAR modified by ADJAKPLE remains silent regarding the RATs including LEO satellites, MEO satellites, GEO satellites, terrestrial landline networks.
However, BEALES et al (US 2019/0208457) discloses the RATs including LEO satellites, MEO satellites, GEO satellites, terrestrial landline networks (BEALES: ¶3, ¶33, ¶41, MEO, LEO and GEO satellites and fiber terrestrial landlines are part of the different RATs).
A person of ordinary skill in the art working with the invention of RAJURKAR modified by ADJAKPLE would have been motivated to use the teachings of BEALES as it provides different long distance RATs to enhance coverage of the inventive communication method over any available network. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of RAJURKAR modified by ADJAKPLE with teachings of BEALES in order to improve coverage.
Response to Arguments
1/6/2022 have been fully considered but they are not persuasive.

Applicants argue, 
“Contrary to the features of independent claim 1, Rajurkar appears to be directed to mobile devices capable of supporting multiple SIM cards for different subscriptions and management of communication using such subscriptions. Rajurkar does not appear to prioritize the actual contents of network traffic (i.e., packet flows) from a terminal with a single subscription service. Furthermore, Rajurkar appears to be completely silent regarding transmission and reception of different packet flows within a terminal's network traffic using different RATs. According to such features, the method of independent claim 1 advantageously allows different types of packet flows (from a single terminal's network traffic) to be simultaneously transmitted over multiple different RATs based on a determined priority. 
”
Examiner respectfully disagrees with the above argument. Applicants take a position that “actual contents of the network traffic (e.g. packet flow)” are not prioritized. Examiner respectfully submits that RAJURKAR in ¶24, for example, discloses that a communication session having data or voice data packets, is prioritized.
[0024] In various embodiments, a processor of an MSMA communication device (a "device processor") may determine a latency sensitivity of two active communication sessions, and may determine a priority of each of the active communication sessions. In some embodiments, the device processor may determine the communication session priorities based on latency sensitivities of each of the communication sessions. Some types of communication sessions may be more sensitive than other types of communication sessions to data delay, data error, packet loss, and other forms of data latency. For example, the performance of a voice communication session (e.g., Voice over Internet Protocol (VoIP), Voice over Long Term Evolution (VoLTE), and other types of voice communication session) may be easily degraded by delays in receiving data. As another example, the performance of a data communication session may be less sensitive to latency. 

RAJURKAR remains silent regarding priority is for at least one type of packet flow within the network traffic. (emphasis added)
ADJAKPLE: ¶155, ¶157, priority is for packet flow of the network traffic).
A person of ordinary skill in the art working with the invention of RAJURKAR would have been motivated to use the teachings of ADJAKPLE as it enables to the system to meet diverse and conflicting service requirements in terms of latency, data rates, mobility, device density, reliability, user equipment (UE) battery life, network energy consumption, etc. In light of these diverse and conflicting service requirements that the next generation international mobile telecommunication system supports, 3GPP has identified a set of system architecture requirements. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of RAJURKAR with teachings of ADJAKPLE in order to improve coverage.
All remaining arguments are based on the arguments addressed above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524.  The examiner can normally be reached on M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461